Matter of Emmons v Tousley (2017 NY Slip Op 07817)





Matter of Emmons v Tousley


2017 NY Slip Op 07817


Decided on November 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


1162 CAF 16-00933

[*1]IN THE MATTER OF CATHY ANN EMMONS, PETITIONER-APPELLANT,
vSCOTT W. TOUSLEY, JR., RESPONDENT-RESPONDENT.
IN THE MATTER OF SCOTT W. TOUSLEY, JR., PETITIONER-RESPONDENT,
vCATHY ANN EMMONS, RESPONDENT-APPELLANT. 


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF COUNSEL), FOR PETITIONER-APPELLANT AND RESPONDENT-APPELLANT.
DAVIS LAW OFFICE PLLC, OSWEGO (STEPHANIE N. DAVIS OF COUNSEL), FOR RESPONDENT-RESPONDENT AND PETITIONER-RESPONDENT.
PAMELA A. MUNSON, ATTORNEY FOR THE CHILDREN, FULTON. 

	Appeal from an order of the Family Court, Oswego County (Kimberly M. Seager, J.), entered March 18, 2016 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, granted sole legal and physical custody of the children to Scott W. Tousley, Jr. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: November 9, 2017
Mark W. Bennett
Clerk of the Court